Citation Nr: 1139684	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  10-02 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent for right lower extremity varicose veins.

2.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity varicose veins.

3.  Entitlement to an initial compensable evaluation for scars of the lower extremities, status post stripping of varicose veins.

4.  Entitlement to service connection for degenerative joint disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran had qualifying active duty service with the United States Army from July 1981 to July 1984, and with the Marine Corps from May 1985 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for a cervical spine disability; granted service connection for varicose veins of the right leg, rated 20 percent disabling; granted service connection for varicose veins of the left leg, rated 10 percent disabling; and granted service connection for scars of the bilateral lower extremities status post vein stripping and ligation, rated 0 percent disabling.

The Veteran filed a notice of disagreement (NOD) with the denial of service connection for the cervical spine disability in May 2009, and at the same time requested reconsideration of the evaluations assigned for his other service connected disabilities.  In June 2009, the RO issued a decision finding clear and unmistakable error in the assignment of a 20 percent evaluation for right leg varicose veins; a 40 percent evaluation was then assigned effective from the date of receipt of the original claims.  The 10 percent evaluation for the left leg and the 0 percent evaluation for scars were confirmed and continued.  

The Veteran then filed an NOD with the assigned evaluations for the right leg varicose veins and scars.  As this was received within one year of the April 2009 decision, and expresses disagreement with the evaluations assigned in April 2009 and confirmed on reconsideration in June 2009, the NOD is considered to be with the initially assigned disability evaluations.

Further, in January 2010 correspondence accompanying the Veteran's substantive appeal with regard to the neck, right leg varicose veins, and scars, the Veteran expressed disagreement with the evaluation assigned for left leg varicose veins.  This constitutes a timely NOD on that issue.  38 C.F.R. §§ 20.201, 20.302.  The RO recognized such, and a statement of the case (SOC) was issued in June 2011.  The Veteran was notified by mail in July 2011.  

The Veteran testified at an August 2011 hearing before the undersigned at the RO.  A transcript of the hearing is of record.  At the hearing, he reiterated his disagreement with the evaluation for the left leg varicose veins, and requested issuance of an SOC; he had apparently not yet received the July 2011 mailing.  The expressed intent of the Veteran to pursue the appeal, reflected in the written transcript of the hearing and offered within 60 days of the notice of the SOC, is accepted as a timely substantive appeal on the issue of evaluation of left lower extremity varicose veins.  38 C.F.R. §§ 20.202, 20.302.

The issues of service connection of a cervical spine disability, evaluation of left lower extremity varicose veins, and bilateral lower extremity scars are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the August 2011 hearing, prior to the promulgation of a Board decision, the Veteran withdrew his appeal for an increased evaluation for right lower extremity varicose veins.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for an increased evaluation for right lower extremity varicose veins has been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing.  38 C.F.R. §§ 20.202, 20.204(b).

At the August 2011 Board hearing, on the record, the Veteran stated that he wished to withdraw his appeal with regard to a claim of entitlement to an initial evaluation in excess of 40 percent for right lower extremity varicose veins.  He stated that he was fully satisfied with the grant of a 40 percent evaluation, effective from the date of receipt of his original claim.

As the Veteran has withdrawn the appeal of that issue in accordance with 38 C.F.R. § 20.204, the Board no longer has appellate jurisdiction and can take no further action on the matter.


ORDER

The appeal for an initial evaluation in excess of 40 percent for right lower extremity varicose veins is dismissed.





REMAND

With regard to the remaining issues, remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Left Lower Extremity Varicose Veins

At the August 2011 hearing, the Veteran asserted that he informed the March 2009 VA examiner that his left leg was more symptomatic than his right.  The clinical findings noted in the examination report do not support this, nor is the Veteran's complaint regarding the comparative severity of the legs noted.  He requested re-examination to clarify the current status of the left leg varicose veins.  He also implied that there has been worsening of the left leg disability since the VA examination more than two years prior.

On remand, an examination shall be conducted to obtain updated findings.

Bilateral Lower Extremity Scars

The March 2009 VA examiner identified multiple scars of the left and right legs.  He stated that none were tender to palpation.  The Veteran contends that the doctor never asked him about subjective pain, which was present.  

The Veteran is competent to report his subjectively experienced pain, as that is a symptom he can observe through his five senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is unclear if the examiner's statement regarding palpation contradicts the Veteran's allegation, or represents a description of a slightly different manifestation.   Examination to clarify this potential conflict, and to afford the Board additional information with which to weigh probative value and credibility of the evidence, is required.

Moreover, the criteria for evaluation of superficial, painful scars was amended effective October 23, 2008.  Prior to that date individual scars could be rated separately.  Since, evaluations are assigned based in part on the number of scars, as a whole.  The amended regulations may not be applied prior to October 23, 2008.  Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54,708 (Sept. 23, 2008); 38 C.F.R. § 4.118.  

While the March 2009 VA examiner identifies a number of scars and describes them, he does not clearly state that all such are related to the stripping and ligation of the varicose veins.  A scar of the left ankle, in particular, appears well outsized compared to all other scars.  On remand, the examiner should clearly identify all scars related to the treatment of varicose veins.

VA must then make a specific finding as to which set of evaluation criteria are to be applied, for which periods, and why.

Cervical Spine

Service treatment records document a cervical spine strain on active duty, as a result of playing football.  A VA examiner reviewed the claims file and the Veteran's reported history, and examined the Veteran.

He then offered an opinion regarding the etiology of the currently diagnosed cervical spine degenerative joint disease.  He discussed the mild, early status of the disease, as well as the involvement of multiple cervical spine levels.  He noted the type of in-service injury, and the Veteran's age.  His discussion and rationale appear to indicate that a nexus to service is unlikely; however, he then indicated that speculation would be required to resolve the question.  "So again, to say that his current condition is a direct result of his football injury would be mere medical speculation."  It is unclear how the examiner's conclusions fall into the applicable "at least as likely as not" standard of proof.  Remand is required for clarification.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA arteries, veins, and miscellaneous examination.  The examiner should perform any required testing and must fully describe the current manifestations of left lower extremity varicose veins. 

2.  Schedule the Veteran for a VA scars examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner must identify and describe all scars of the lower extremities, to include specifying whether reported lower extremity pain is referable to individual scars.  In other words, is any particular scar painful?  For each scar, the examiner must specify whether it is related to the stripping and ligation of varicose veins of the legs.  

3.  Schedule the Veteran for a VA spine examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner must identify all current diagnoses of the cervical spine, and opine as to whether it is at least as likely as not (50/50 probability or greater) that any such is caused or aggravated by the documented in-service strain of the neck.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental SOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


